 Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 1 of 7 PAGEID #: 2474




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI



 JOHN THUMANN


                                                     Case No. 1:20-cv-00125
 Plaintiff,

 v.
                                                     Judge Timothy S. Black
 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and          Magistrate Judge Stephen K. Bowman
 Human Services,



 Defendant.



              RESPONSE TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

           Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Alex Azar,

Secretary of Health and Human Services, hereby serves the following Response to Plaintiff’s First

Set of Interrogatories.

                                      GENERAL OBJECTIONS

           These general objections apply as though restated in full in Defendant’s Response to

Plaintiff’s First Set of Interrogatories Directed to Defendant.

      1.          Defendant objects to the Interrogatories to the extent that they seeks information

protected from disclosure by the attorney/client, attorney work product deliberative process.
 Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 2 of 7 PAGEID #: 2475




   2.          Defendant objects to any and all of the Interrogatories to the extent that they seek

disclosure of the mental impressions, conclusions, opinions, legal research and legal theories of

counsel.

   3.          Defendant objects to any and all of the Interrogatories to the extent that they seek

to discover the manner or method of proof at trial.

   4.          Defendant objects to any and all of the Interrogatories to the extent that they seek

information that is irrelevant, overbroad, unduly burdensome to produce, or not reasonably

calculated to lead to the discovery of admissible evidence.

   5.          Defendant objects to any and all of the Interrogatories to the extent that they seek

information that is protected by the provisions of the Privacy Act, 5 U.S.C. § 552a.

                                          CONDITIONS
   1.          These answers are made without in any way waiving or intending to waive, but on

the contrary, intending to preserve:

        a)     All objections as to competency, relevancy, materiality, privilege and

        admissibility as evidence for any purpose in subsequent proceedings or the trial of this or

        any other actions;

        b)     The right to object to the use of any information which may be provided, or the

        subject matter thereof, in any subsequent proceedings or the trial of this or any other

        action on any other grounds;

        c)     The right to object on any ground at any time to further discovery proceedings

        involving or relating to the subject matter of the Interrogatories; and

        d)     The right at any time to revise, correct, supplement, clarify or amend these

        responses in accordance with the Federal Rules of Civil Procedure.



                                                  2
 Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 3 of 7 PAGEID #: 2476




   2.          All answers to the Interrogatories are based on Defendant’s best understanding of

the Interrogatories and/or the terms used therein. Such responses cannot properly be used as

evidence except in the context in which the Defendant understood the Interrogatories and/or the

terms used therein.

   3.          These answers are not a representation or concession as to the relevance and/or

relationship of the information to this action.


              ANSWERS AND SPECIFIC OBJECTIONS TO INTERROGATORIES

        1.     Identify each Person who provided information or otherwise participated in the

preparation of Your answers or responses to these Interrogatories.

RESPONSE:

Margaret Castro
Assistant United States Attorney

Jon Dorman
Director, Appeals Policy and Operations Division
Office of Medicare Hearings and Appeals

Brian J. Haring
Deputy Chief Administrative Law Judge
Office of Medicare Hearings and Appeals

Brian Pflaum
Assistant Regional Counsel
Office of the General Counsel
U.S. Department of Health & Human Services

        2.     Identify the number of ALJ appeals for fiscal year 2019, including:

             a) The total number of ALJ appeals;
             b) The total number of beneficiary ALJ appeals;
             c) The total number of beneficiary ALJ appeals where the
                beneficiary was represented;
             d) The total number of non-beneficiary ALJ appeals; and
             e) The total number of non-beneficiary ALJ appeals where the non-
                                                  3
    Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 4 of 7 PAGEID #: 2477




                  beneficiary was represented.

RESPONSE:

Please see attached chart. In sum:

              a) The total number of ALJ appeals: 43,887
              b) The total number of beneficiary1 ALJ appeals: 6,865
              c) The total number of beneficiary ALJ appeals where the
                 beneficiary was represented: 2,602 (649 attorney2, 1,953 other representative)
              d) The total number of non-beneficiary 3 ALJ appeals: 37,022
              e) The total number of non-beneficiary ALJ appeals where the non-
                 beneficiary was represented: 14,368 (1,8,18 attorney, 12,550 other representative)

        3.      Identify the number of ALJ appeals for fiscal year 2018, including:

             a) The total number of ALJ appeals;
             b) The total number of beneficiary ALJ appeals;
             c) The total number of beneficiary ALJ appeals where the
                beneficiary was represented;
             d) The total number of non-beneficiary ALJ appeals; and
             e) The total number of non-beneficiary ALJ appeals where the non-
                beneficiary was represented.


RESPONSE:

Please see attached chart. In sum:

             a) The total number of ALJ appeals: 62,762
             b) The total number of beneficiary ALJ appeals: 6,265
             c) The total number of beneficiary ALJ appeals where the

1
  Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of
Representative form (AOR), Authorized Representative (e.g., power of attorney), Member of Congress,
Estate, and Family.
2
  “Attorney” includes only those appeals where Attorney as requestor type was selected by staff in the
case processing system when docketing the request for hearing. Some of the Requestors included in
“Other” may be attorneys.
3
  Non-Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of
Representative form (AOR), Authorized Representative (e.g., power of attorney), State Medicaid Agency,
Unspecified, and other.
                                                  4
Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 5 of 7 PAGEID #: 2478




          beneficiary was represented: 2,062 (548 attorney, 1,514 other representative)
       d) The total number of non-beneficiary ALJ appeals: 56,497
       e) The total number of non-beneficiary ALJ appeals where the non-
          beneficiary was represented: 20,171 (1,170 attorney, 18,461 other representative)

                                               Respectfully submitted,

                                               DAVID M. DEVILLERS
                                               United States Attorney

                                               s/Margaret A. Castro
                                               MARGARET A. CASTRO (0078968)
                                               Assistant United States Attorney
                                               Attorney for Defendant
                                               221 East Fourth Street, Suite 400
                                               Cincinnati, Ohio 45202
                                               Office: (513) 684-3711
                                               Fax: (513) 684-6972
                                               E-mail: Margaret.Castro@usdoj.gov




                                           5
     Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 6 of 7 PAGEID #: 2479




                       Office of Medicare Hearings and Appeals
                FY18 and FY19 Requests for Hearing by Requestor Type

 Appeals          2018                                                  2019                                       Summary
                  Beneficiary      Non-                      Summary    Beneficiary   Non-              Summary
                                   Beneficiary                                        Beneficiary
 Provider1                                  36,324             36,324            9             22,648     22,657      58,981
 Attorney2                 548               1,710              2,258          649              1,818      2,467       4,725
 Beneficiary             4,203                   2              4,205        4,254                  6      4,260       8,465
 Other3                  1,514              18,461             19,975        1,953             12,550     14,503      34,478
 Summary                 6,265              56,497             62,762        6,865             37,022     43,887     106,649

 1. Included in “Provider” are: Provider, Non-Contract Provider, and Prescribing Physician.
 2. “Attorney” includes only those appeals where Attorney as requestor type was selected by staff in the case processing system when
 docketing the request for hearing. Some of the Requestors included in “Other” may be attorneys.
 3. Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of Representative form (AOR), Authorized
 Representative (e.g., power of attorney), Member of Congress, Estate, and Family.
 Non-Beneficiary “Other” includes: Advocacy Group, Appointed representative using an Appointment of Representative form (AOR), Authorized
 Representative (e.g., power of attorney), State Medicaid Agency, Unspecified, and other.




Run Date: September 17, 2020
Source of Data: ECAPE and MAS – ALJ Lifecycle Star Package
Case: 1:20-cv-00125-TSB Doc #: 14-1 Filed: 11/04/20 Page: 7 of 7 PAGEID #: 2480
